Holmes, J.,
dissenting. I must dissent in that I feel under the circumstances of this case the Board of Tax Appeals failed to apply the appropriate and reasonable standard in determining the true value of this property.
I am in agreement with the basic principle of law that this court will not interfere with a determination of the Board of Tax Appeals as to the fair market value of property unless such determination is unreasonable or unlawful.
I am also in agreement that the Board of Tax Appeals is, as a general rule, not bound to follow and apply the appraisal techniques and principles as advanced by either the taxpayer or the tax assessor. However, consideration must be given in the particular instance as to the appropriate methodology applicable to the particular property assessed, and the surrounding circumstances, including the business market in which the taxpayer and the specific property are engaged.
Here, I believe that the determination of the Board of Tax Appeals is unreasonable because of the current depressed economic factors which have played such a significant role in the deterioration of the potential industrial usage of this property of this taxpayer. I am in agreement with the position of the appellant Youngstown that:
“***[T]he ‘market’ approach is the only appraisal method applicable for determining the fair market value (true value) of *409the old, outmoded Youngstown plants. No other appraisal technique can possibly indicate the approximate amount of money that a perspective [sic] purchaser would have paid for the plants in 1977. ***[0]nly the American Appraisal [Youngstown’s appraiser] Reports introduced at trial valued all the Youngstown properties by the ‘market approach.’ * * * Since there was no other acceptable evidence of true value whatever before the Board from which it could ascertain fair market value, the Board should have adopted the American Appraisal Valuations. * * * ”
Here, because of the depressed industrial steel manufacturing market in this country generally and the depressed manufacturing usage of this particular property, the fair market value approach to appraising this property for tax purposes should have been utilized by the board. In substantiation of the assertion of the appellant that this property should not be appraised as an ongoing steel producing firm is the evidence that subsequent to the shut-down of this plant, a federal government loan or subsidy, which had been applied for by a Youngstown community group to rehabilitate the plant, was denied on the basis that the project was not “economically viable.”
I would reverse the board and remand for a redetermination of the true value for tax purposes.